                                                                                          Dec 08, 2020
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                                                                        s/ JeremyHeacox


UNITED STATES OF AMERICA,

                               Plaintiff,
               v.                                                     Case No. 20-CR-229

CORNELIUS JACKSON,

                               Defendant.


               IN THE MATTER OF THE APPLICATION AND ORDER FOR
                   A WRIT OF HABEAS CORPUS FOR PROSECUTION


       The United States Attorney for the Eastern District of Wisconsin respectfully petitions this
Court for a writ to secure the appearance of the following defendant, who is believed to be confined
at the Milwaukee County House of Correction, for the following judicial proceeding:
       Defendant:      CORNELIUS JACKSON, BOOKING #2020012696,
       DOB:            xx/xx/1989
       Proceeding:     Initial Appearance/Arraignment
       Date/Time:      12/18/2020, at 10:30 A.M.
       Before:         United States Magistrate Judge Stephen C. Dries
                       VIA ZOOM VIDEO CONFERENCE

       Respectfully submitted this 8th day of December, 2020.
                                               MATTHEW D. KRUEGER
                                               United States Attorney

                                               s/ Erica J. Lounsberry
                                               ___________________________________
                                               ERICA J. LOUNSBERRY
                                               Assistant United States Attorney

       Upon the foregoing petition, IT IS HEREBY ORDERED that the Clerk issue a Writ of
Habeas Corpus for Prosecution as requested:
                                              8
       Dated at Milwaukee, Wisconsin, this ______ day of December, 2020.



                                               ___________________________________
                                               ______
                                                   _ ___________
                                               STEPHEN
                                               STEPPHEN C.C DRIES
                                               United States Magistrate Judge




         Case 2:20-cr-00229-BHL-NJ Filed 12/08/20 Page 1 of 1 Document 2
